DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among species I-V , as set forth in the Office action mailed on 1/13/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 8, 14 and 15 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email and voice communication with Soumya Panda on 6/2/2021 and on 6/15/2021.
The application has been amended as follows: 

Replace the paragraph on page 1, lines 28-30 of the specification of the instant application with the following:

FIGS. 3A--3C to 4A-4C are sectional views illustrating an example of the manufacturing method of the semiconductor storage device according to the first embodiment;



FIGS. 3A-3C to 4A-4C are sectional views illustrating an example of the manufacturing method of the semiconductor storage device 1 according to the first embodiment. First, at a manufacturing step of a semiconductor wafer, the circuit element 20 is formed on the surface of the semiconductor substrate 10 as illustrated in FIG. 3A. Next, the interlayer dielectric film 30 is formed on the circuit element 20.

1. 	A semiconductor storage device comprising: 
a substrate; 
a stack body provided on the substrate and having first conductive layers and first insulating layers alternately stacked in a first direction; 
a pillar part extending in the first direction in the stack body and having a memory film; 
an insulating member extending in the first direction at a position different from that of the pillar part in the stack body; and 
a phosphorus-containing insulator provided below the stack body and the insulating member, the phosphorus-containing insulator connected to the insulating member, 
wherein an end portion of the insulating member is closer to the substrate than an end portion of the pillar part, 
wherein the pillar part is separated from the phosphorus-containing insulator in the first direction by at least one of the first insulating layers.

16. 	(Canceled)

23-24. 	(Canceled)

26.	(Canceled)

Allowable Subject Matter
Claims 1-15, 21-22 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Lee (US 2011/0291176), discloses a semiconductor storage device comprising: a substrate (21); a stack body (MS1, MS2) provided on the substrate and having first conductive layers and first insulating layers alternately stacked in a first direction; a pillar part (41A) extending in the first direction in the stack body and having a memory film (29A); an insulating member (44) extending in the first direction at a position different from that of the pillar part in the stack body; and an insulator (44) provided below the stack body and the insulating member, the insulator connected to the insulating member, wherein an end portion of the insulating member is closer to the substrate than an end portion of the pillar part (see Lee, FIG. 4, [0066]-[0074]). The prior art of record, Isomura, teaches a phosphorus-containing insulator. The prior art of records, individually or in combination, do not disclose nor teach “wherein the pillar part is separated from the phosphorus-containing insulator in the first direction by at least one of the first insulating layers” in combination with other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811